Citation Nr: 0635281	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 18, 
1995, for the grant of a 60 percent evaluation for a lumbar 
spine injury, arthritis, Scheuerman's disease, kyphosis of 
the thoracic spine, and right thigh hypesthesia.

2.  Entitlement to an effective date prior to August 18, 
1995, for the grant of service connection for chronic 
obstructive pulmonary disease (COPD)/chronic bronchitis.

3.  Entitlement to an effective date prior to August 18, 
1995, for the grant of a total rating based on individual 
unemployability (TDIU).

4.  Entitlement to an increased initial evaluation for hiatal 
hernia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
March 1975 and from March 1981 to March 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted service connection for a hiatal hernia, rated 
noncompensably disabling, effective from July 1996.  A 
subsequent hearing officer decision in March 2003 increased 
the disability evaluation for this disorder from 
noncompensable to 30 percent disabling, effective from July 
1996. 

This case is also before the Board on appeal from a March 
2002 rating decision that assigned a 60 percent evaluation 
for lumbar spine injury, arthritis, Scheuerman's disease, 
kyphosis of the thoracic spine, and right thigh hypesthesia, 
effective August 18, 1995; granted service connection for 
COPD/chronic bronchitis, effective August 18, 1995; and 
granted entitlement to a TDIU, effective August 18, 1995.

During the course of the appeal, the veteran relocated to 
Texas, and his claims file has been transferred to the 
jurisdiction of the North Little Rock, Arkansas Regional 
Office.


This case was previously before the Board and, in December 
2002 and October 2005.  It was remanded for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  Increased impairment of the veteran's service-connected 
lumbar spine injury, arthritis, Scheuerman's disease, 
kyphosis of the thoracic spine, and right thigh hypesthesia 
sufficient to sustain a 60 percent evaluation was not 
factually ascertainable within the one-year period prior to 
August 18, 1995, the date of receipt of the veteran's 
reopened claim.

2.  The veteran did not submit an informal or formal claim 
for service connection for COPD/chronic bronchitis until 
August 18, 1995.

3.  The veteran's claim for a total rating based on 
individual unemployability was received on August 18, 1995.  
There is no legal basis for the assignment of a total rating 
based on individual unemployability earlier than that date.

4.  The service connected hiatal hernia is manifested by 
complaints of stomach pain, indigestion, nausea, and reflux 
and objective evidence of abdominal tenderness without 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 18, 1995, for a 60 
percent evaluation for a lumbar spine injury, arthritis, 
Scheuerman's disease, kyphosis of the thoracic spine, and 
right thigh hypesthesia is not warranted.  38 U.S.C.A. §§ 
5107, 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).

2.  An effective date prior to August 18, 1995, for the award 
of service connection for a chronic obstructive pulmonary 
disease is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2006). 

3.  An effective date earlier than August 18, 1995, for a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(o)(2) 
(2006). 

4. The criteria for entitlement to a rating in excess of 30 
percent for service connected hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R § 4.7 
and Part 4, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005; hearing 
officer decisions in December 1998 and March 2003, a rating 
decision in March 2002; and a statement of the case in March 
2003. These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a June 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Merits of the Claims

Entitlement to an effective date prior to August 18, 1995, 
for the grant of a 60 percent evaluation for a lumbar spine 
injury, arthritis, Scheuerman's disease, kyphosis of the 
thoracic spine, and right thigh hypesthesia.

VA received the veteran's original claim for service 
connection for a back condition on August 28, 1995.  The RO 
established service connection for the veteran's 
thoracolumbar spine disorder by a rating action dated in 
February 1989 and assigned a 40 percent disability rating, 
effective from March 20, 1987.  The veteran was notified of 
this decision and his appellate rights in a March 13, 1989 
letter.  The veteran did not appeal this decision which is 
now final.  38 U.S.C.A. § 7105 (West 2002).

Received on August 18, 1995, was a claim for an increase in 
the 40 percent evaluation for the veteran's service connected 
back disorder.

A VA orthopedic examination in September 2000 found that the 
veteran's mechanical condition is severe enough to impair his 
day-to-day functions.  It noted that his impairment from his 
back disability was pronounced and can produce persistent 
symptoms compatible with a lower nerve root chronic 
irritation.  It was also noted that his pain is due to a 
combination of factors including a sacralized L5 on the right 
along with the mechanical malposition of increased lordosis.  
The veteran's axial skeleton, or spine, was found to preclude 
prolonged usage that would involve or require repetitive 
agile movements or impact force.

A subsequent RO rating action in March 2002 increased the 
disability evaluation for the veteran's back disorder from 40 
percent to 60 percent, effective from August 18, 1995.

Applicable regulatory provisions stipulate that an effective 
date for increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date; otherwise the effective date 
shall be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).

In asserting entitlement to an earlier effective date for an 
award of an increased evaluation of 60 percent for his 
service-connected back disorder, the veteran contends that 
the proper effective date for such a grant should be March 
1987, when he separated from service inasmuch as he has 
suffered from a back disorder since that time.  The Board 
would emphasize that while it has considered the veteran's 
contentions, the earliest effective date of an increased 
evaluation for his service-connected back disorder can be no 
earlier than the date of receipt of the veteran's application 
for an increased evaluation unless evidence dated within one 
year prior to the date of receipt shows that a higher rating 
is warranted.  In such instances, the date of such evidence, 
and not the date of receipt is the appropriate date.

In this case, the veteran's claim for an increased evaluation 
for his service-connected thoracolumbar disorder was received 
on August 18, 1995.  This date served as the basis for the 
RO's assignment of the effective date from which the veteran 
is currently appealing.

The veteran's back disorder is rated by the RO under 38 
C.F.R. Part 4, Diagnostic Code 5299-5293.  The Board observes 
that 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Diagnostic Code 
5293 provides for the evaluation of intervertebral disc 
syndrome.  When pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, a 60 percent evaluation is 
warranted.  A 40 percent is warranted when the intervertebral 
disc syndrome is severe, with recurring attacks, and 
intermittent relief. A 20 percent is warranted with moderate 
recurring attacks.  A 10 percent is assigned for mild 
symptoms and a noncompensable evaluation is assigned for a 
cured postoperative disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

There is little pertinent clinical evidence on file within 
one year prior to receipt of the veteran's claim in August 
1995.  This evidence consists of VA outpatient treatment 
records showing evaluation and treatment for various 
disorders, including chronic obstructive pulmonary disease, 
gastroesophageal reflux disease, and psoriasis.  A June 1995 
outpatient treatment records a history of back pain as a 
diagnostic assessment without any related complaints or 
physical findings.

In essence, the clinical records compiled within one year 
prior to receipt of the veteran's claim in August 1995 
relating to his service-connected back disability do not 
support more than the 40 percent rating then in effect.  As 
the evidence of record does not contain clinical findings 
within one year prior to the date of claim (i.e., findings 
dated no earlier than August 18, 1994) from which it is 
factually ascertainable that an increase in disability had 
occurred, the appropriate date of the increased disability 
evaluation of 60 percent is the date of receipt of the 
veteran's claim, August 18, 1995.  See Scott v. Brown, 7 Vet. 
App. 184 (1994).

Entitlement to an effective date prior to August 18, 1995, 
for the grant of service connection for COPD/chronic 
bronchitis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
and (b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of August 18, 
1995, is the earliest effective date assignable for service 
connection for COPD/chronic bronchitis as a matter of law.  
The date of receipt of the veteran's original claim seeking 
service connection for this disorder was August 18, 1995, 
more than one year after his separation from service in 1987.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, after considering the evidence on file, the RO, in a 
decision dated in March 2002, granted service connection for 
a respiratory disorder, effective from August 18, 1995, the 
date of receipt of the veteran's original claim.  See Jones 
v. West, 136 F.3d 1296, 1299 (Fed Cir 1998) (to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid"). 

Although the veteran contends that service connection should 
be granted on the day following his service separation, there 
is no evidence that the veteran sought VA compensation 
benefits for COPD or any other respiratory disorder earlier 
than August 18, 1995.  In any event, no application for VA 
benefits for that disorder was received prior to that date.

Here, it is shown that the veteran's initial application for 
VA compensation benefits was received on August 18, 1995, 
which was more than one year following his discharge from 
service.  The correct effective date for the claim is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  For this reason the Board has determined that the 
criteria for entitlement to an effective date prior to August 
18, 1995, for the grant of service connection for 
COPD/chronic bronchitis have not been met. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, i.e., August 18, 1995.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

Entitlement to an effective date prior to August 18, 1995, 
for the grant of a total rating based on individual 
unemployability (TDIU).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1996).  The law further 
provides that the effective date of an award for increased 
disability will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and pointed out that the 
applicable statutory and regulatory provisions thoroughly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that, under 38 C.F.R. § 3.155(a), 
an informal claim may in some circumstances, be considered 
the date of a claim and there is no requirement that an 
informal claim specifically identify the benefit sought.  
Moreover, 38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to the disabilities 
for which service connection has been granted. This section 
does not require the veteran to identify the report as a 
claim or to identify the benefit sought.

In asserting entitlement to an effective date earlier than 
August 18, 1995, for an award of a total rating based on 
individual unemployability, the veteran asserts that the 
proper effective date for such benefit should be the day 
following his separation from service.  In this regard, the 
veteran asserts that he started receiving Social Security 
Administration disability benefits retroactive to March 1987 
and that he has not worked since his service separation.

Basically, the question before the Board is when a claim for 
a total rating was filed and when was the date entitlement 
arose. The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against an effective date earlier than August 18, 1995, for 
the total rating based on individual unemployability.

In February 1989, the veteran was awarded service connection 
for a low back disorder, rated 40 percent disabling; 
arthritis of the cervical spine, rated 10 percent disabling; 
psoriasis, rated 10 percent disabling; residuals of a right 
wrist fracture, rated 10 percent disabling; and post-
operative pilonidal scar, hypertension, duodenal ulcer by 
history, and bilateral hearing loss, all rated noncompensably 
disabling.  His combined disability rating was 60 percent.  
The veteran was notified of this determination and did not 
appeal.  The February RO decision is final.  See 38 C.F.R. 
§ 20.302 (2006).  Consequently, the Board must look at the 
period of time since the final decision by the RO in February 
1989 to determine if the veteran is entitled to an effective 
date earlier than August 18, 1995, for an award of total 
disability compensation benefits based on unemployability due 
to service-connected disabilities.  The RO determined that 
August 18, 1995, the date on which the veteran's claim for 
service connection for a lung problem and increased 
evaluations for his service-connected back and hypertension 
was received, was the proper effective date for his award 
based on medical evidence which post dates the veteran's 
claim in August 1995.

Following the RO decision in February 1989 and prior to the 
veteran's August 1995 claim for an increased evaluation for 
service connection for a lung problem and increased 
evaluations for his service-connected back and hypertension, 
VA and service department outpatient treatment records 
compiled between February 1988 and April 1991, a report of a 
private examination in July 1989, and VA examination, dated 
in September 1989 and September 1991, were received by the 
VA.  A review of these medical records disclosed that the 
veteran had evaluation and treatment for occasional flare-ups 
of back pain with findings of diffuse tenderness and 
significant limitation of motion of the cervical, thoracic 
and lumbar spine on examination in July 1989 as well as right 
T9-11 radiculopathy and bilateral S1 sensory radiculopathy.

When examined by VA in September 1989, the veteran reported 
stiffness and pain in his neck, mid dorsal area, and low back 
area.  He also reported weakness in the right wrist.  
Following physical and radiological examination, dorsal 
kyphosis of moderate severe intensity, mild arthritic changes 
of the cervical region and of the low back without evidence 
of any radiculitis or nerve root pressure, and degenerative 
arthritis of the lunate capitate joint of the right wrist 
were diagnosed.  A VA neurological examination that same 
month revealed limitation of neck, shoulder, and right leg 
motion with decreased sensation over the right lateral thigh.  
The veteran was assessed by his examiner as limited due to 
the involvement of the cervical, thoracic, and lumbosacral 
spine and would not be able to perform activities with 
prolonged standing, sitting, walking, or lifting.  That same 
month, he was seen for a VA audiological evaluation which 
disclosed hearing loss in both ears with speech 
discrimination of 96 and 98 percent in the right and left 
ear, respectively. When seen in April 1990 by his service 
department, an esophagogastro-duodenoscopy revealed mild 
duodenitis.

When examined by VA in September 1991, the veteran was found 
to have a well healed pilonidal scar, generalized psoriasis 
on mostly the elbows and knees and blood pressure within 
normal limits.  Audiological evaluation showed normal hearing 
levels through 2000 hertz with a severe sensorineural drop 
bilaterally.  This clinical data in its entirety does not 
demonstrate that the veteran met the percentage requirement 
and was unemployable solely due to service-connected 
disabilities prior to August 18, 1995.  The Board notes in 
this regard that prior to August 18, 1995, the veteran's 
respiratory disorder, hypertension, and hiatal hernia were 
not service-connected.  Therefore, those disabilities cannot 
be considered to determine whether service-connected 
disabilities rendered the veteran unable to secure or follow 
a substantially gainful occupation prior to August 18, 1995.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence prior to August 
18, 1995, does not show that the veteran was unable to secure 
or follow a substantially gainful occupation solely due to 
his service-connected disabilities.  Accordingly, the 
assignment of the effective date of August 18, 1995, for the 
award of a total disability rating for compensation purposes 
based on individual unemployability is proper.



Entitlement to an increased initial evaluation for hiatal 
hernia, currently evaluated as 30 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.
 
Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The veteran's service-connected hiatal hernia is 
evaluated under the provisions of Diagnostic Code 7346.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, were revised.  See 66 Fed. Reg. 29,486- 
29,489 (2001).  Where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  VAOGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998), vacated on other grounds by 251 F.3d 166 (Fed. Cir. 
1999).

The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula to indicate a weight loss.  38 
C.F.R. § 4.112.  A review of the old and revised regulations 
reveals that the July 2001 changes did not alter the 
diagnostic criteria used to evaluate disabilities involving 
hiatal hernias.

In this case, as the issue of weight loss does not factor 
significantly into the specifics of this veteran's 
circumstances, the change in regulations makes no difference 
in how the veteran's case is adjudicated as the evidence of 
record does not establish any material weight loss by the 
veteran during the pendency of his appeal.  Moreover, the RO 
has advised the veteran of the relevant changes and 
considered his claim under both the previous and revised 
applicable regulations. 

The veteran's service-connected hiatal hernia is currently 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 7346.  Diagnostic Code 7346 provides a 10 
percent evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

With respect to weight loss, effective prior to and after 
July 2, 2001, weight loss remains a criterion for a 
disability rating higher than currently assigned for the 
veteran's stomach disorder under Diagnostic Code 7346.

Under the old regulations, effective prior to July 2, 2001, 
under 38 C.F.R. § 4.112, minor weight loss or greater weight 
losses of brief duration were not considered to be of 
importance. The revised version of section 4.112, effective 
July 2, 2001, adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under 38 C.F.R. 
§ 4.114. 

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Here, the Board finds that the evidence supports no more than 
the currently assigned 30 percent rating for the veteran's 
hiatal hernia.  The veteran's hiatal hernia, prior to a VA 
examination in October 2002, was reported to be under good 
control with use of medication without hematemesis or 
stricture symptoms.  (See VA examinations in August 1996 and 
September 1998).  When examined by VA in October 2000, the 
veteran reported severe problems with indigestion and reflux.   
He stated that he did not have any problems with dysphagia 
but had severe burning type pain in the epigastric area every 
two days of varying duration.  He further reported 
occasionally coughing up blood-streak fluids and occasionally 
passing bright red blood rectally with stool.  He also 
reported reflux occurring on a daily basis and nausea 
approximately two to three days a week.  On physical 
examination, the veteran's weight was 214 pounds.  The 
examiner described his nutritional status as adequate and it 
was noted that the veteran did not report significant weight 
gain or weight loss.  The veteran's oral mucosa showed 
moderate pharyngeal inflammation.  The abdomen was 
nondistended.  There was tenderness in the epigastric area.  
There were no abdominal masses or organomegally.  Bowel 
sounds were active in all four quadrants.  Hiatal hernia with 
reflux was the diagnosis.

The Board finds an increased rating is not warranted for the 
service connected hiatal hernia.  This disorder is manifested 
primarily by complaints of stomach pain, indigestion, nausea, 
and reflux and objective evidence of abdominal tenderness 
without evidence of persistent dysphagia (difficulty in 
swallowing).  To the extent that the veteran has pyrosis 
(heartburn) it has not been shown by the evidence in its 
entirety to be accompanied by substernal or arm or shoulder 
pain.  We acknowledge that on his most recent VA examination 
in October 2002, the veteran was noted to complain of 
problems with blood in his stool.  He further testified in 
February 2004 to being told that he has anemia.  However, the 
competent evidence of record in its entirety reveals no 
findings suggestive of hematemesis or melena with moderate 
anemia.  

Furthermore, the objective medical evidence does not show 
that the veteran's symptoms attributable to his service-
connected hiatal hernia result in severe impairment of the 
veteran's health to support the assignment of a 60 percent 
rating.  The April 2005 VA examination noted that the veteran 
had no weight loss related to his service-connected disorder.  
He testified in February 2004 that his symptoms are to some 
extent controlled by medication.  There is no showing that 
the veteran is to any large degree disabled by his symptoms.  
Thus, the Board finds that an increased evaluation greater 
than that currently assigned is not warranted. 

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal such as to 
warrant a higher initial rating.  Therefore there is no basis 
for considering staged ratings in this case.  Fenderson v. 
West, 12 Vet. App 119 (1999).

In reaching the above decisions, the Board has considered 
granting the benefit of the doubt to the veteran but does not 
find that the evidence is approximately balanced such as to 
warrant its application.


ORDER

An effective date prior to August 18, 1995, for the grant of 
a 60 percent evaluation for a lumbar spine injury, arthritis, 
Scheuerman's disease, kyphosis of the thoracic spine, and 
right thigh hypesthesia is denied.

An effective date prior to August 18, 1995, for the grant of 
service connection for chronic obstructive pulmonary disease 
(COPD)/chronic bronchitis is denied.

An effective date prior to August 18, 1995, for the grant of 
a total rating based on individual unemployability (TDIU) is 
denied.

An increased initial evaluation for hiatal hernia, currently 
evaluated as 30 percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


